Citation Nr: 1215051	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  94-38 603	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right elbow disorder.

2. Entitlement to increases in the "staged" ratings (of 10 percent prior to August 5, 2010, and 40 percent from that date) assigned for the Veteran's low back disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to April 1968 and from January 1970 to August 1985.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 1992 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted a 10 percent rating for the Veteran's low back disorder and denied a compensable rating for his right elbow disorder.  In July 1993, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  The case was before the Board in August 1996, when it was remanded for further development.  In July 2002, the Board undertook development under authority then in effect.  In October 2003, the case was remanded for such development.  In a decision issued in October 2005, the Board denied the Veteran's claim for a rating in excess of 10 percent for a low back disorder and granted a 10 percent rating for a right elbow disorder.  The Veteran appealed that decision to the Court.  In an October 2007 Memorandum decision and by November 2007 Order, the Court vacated the October 2005 Board decision, to the extent that it was unfavorable to the Veteran, and remanded the matters on appeal for readjudication consistent with the Court's decision.  

In August 2008 and in July 2010, the case was remanded to satisfy notice requirements in accordance with the Court's October 2007 Memorandum decision.  In July 2010, the Board also requested that additional development be completed to address the Veteran's claim seeking an increased rating for his low back disorder.  In August 2011, pursuant to the additional development requested, the RO issued a rating decision that increased the rating for the low back disorder to 40 percent, effective August 5, 2010 (the date of a VA examination).  The Veteran has expressed dissatisfaction with the increased "staged" rating, and both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The low back disorder issue has been re-characterized to reflect that staged ratings are assigned.

In the July 2010 remand, it was noted that in September 2009 correspondence the Veteran indicated that he stopped working due to his service-connected low back disorder.  As such statement raised a claim for a total disability rating based on individual unemployability (TDIU) (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), and no action had been taken on such claim, the Board referred the matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  A close review of the file found that the RO has not acted on this referral.  

The matters of the ratings assigned for the Veteran's low back disorder and entitlement to a TDIU rating are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's right elbow disorder has been manifested by arthritis (shown by X-ray); it is not shown to have resulted in any compensable degree of limitation of motion; he complains of pain.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's right elbow disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5206, 5207, 5208, 5213 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant and his representative of any information and evidence not of record (1) that is necessary to substantiate the claim (namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  It must also provide general notice regarding how disability ratings and effective dates are assigned.  38 C.F.R. § 3.159(b)(1); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In October 2007, the Court issued a memorandum decision finding that VA had not provided the Veteran with adequate notice of the VCAA, and that he was prejudiced by this notice insufficiency.  Accordingly, in August 2008 and in July 2010, the Board remanded the claim seeking an increased rating for the right elbow disorder for the specific notice required in increased compensation claims.  It was requested that he be provided with (1) notice that a claimant must provide (or ask the Secretary to obtain) evidence of a worsening of the condition and its impact on employment and daily life; (2) notice of how disability ratings are assigned; (3) general notice of the criteria for rating a right elbow disability under 38 C.F.R. §§ 4.71a, Codes 5003, 5206, 5207, 5208, and 5213; and (4) examples of the types of medical and lay evidence he could submit to support the increased rating claim.  

Pursuant to the Board's August 2008 and July 2010 remands, in July 2010, the Veteran was provided a letter advising him of VA's duties to notify and assist in the development of his claim.  In particular, it advised him of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  It also provided him with a copy of the criteria for rating his right elbow disability under the various applicable diagnostic codes, as well as general notice regarding how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the July 2010 VCAA notice letter complies with its prior remand instructions, and cures the deficiencies noted in the Court's October 2007 memorandum decision.  The Board acknowledges that the Veteran did not receive the July 2010 VCAA notice letter until well after the initial rating decision on appeal was issued; however, a December 2011 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative were given opportunity to respond and further development was completed.  In Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), the Court held that a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding VA's duty to assist, the Veteran's pertinent postservice treatment records have been secured for association with the claims file, and he has not identified any pertinent evidence that remains outstanding.  The RO also arranged for VA examinations on multiple occasions, most recently in November 2011.  It is the Board's observation that the reports from these VA examinations contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that neither the Veteran nor his representative has alleged otherwise.  Consequently, the Board finds that the record as it stands includes adequate competent evidence to adjudicate the Veteran's claim seeking an increased rating for his right elbow disorder, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In a March 2012 informal hearing presentation (IHP), the Veteran's representative took issue with the AMC returning the Veteran's claims file to the Board without providing him with an opportunity to review the claims file and present argument on the matters on appeal beforehand.  The Board notes, however, that this deficiency was cured by his being afforded an opportunity to review the record upon receipt of the claims file at the Board (and prior to the Board issuing a decision in this matter).  Furthermore, it is noted that the additional arguments presented in the March 2012 IHP relate entirely to the claim for an increased rating for the low back disorder (which is being remanded), and not the right elbow disorder.  Accordingly, the Board finds that VA's duty to assist has been met. 



B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedular rating, which is based on average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Historically, a November 1992 rating decision (in pertinent part) denied a compensable rating for the Veteran's right elbow disorder.  He appealed that decision to the Board, and in an October 2005 decision, the Board awarded a 10 percent rating for that disability.  He appealed that decision to the Court (along with the Board's denial of an increased rating for his low back disorder), but did not present any arguments specific to the right elbow in his brief to the Court.  [Notably, the June 2006 Brief of Appellant states, "The Appellant does not contest the Board's decision to grant a 10 percent rating for the right elbow disorder," and notes that an effective date for that award has yet to be assigned.]  Nevertheless, in October 2007, the Court issued a memorandum decision finding that the Veteran had not been provided adequate notice of the VCAA, and that he was prejudiced by this notice insufficiency.  Consequently, the Court vacated the October 2005 Board decision "to the extent that it was unfavorable to the appellant," and remanded the matters on appeal for readjudication.  The Board has recharacterized the claim for an increased rating for the right elbow disorder accordingly.  It also notes that while the Veteran's appeal was pending before the Court, an October 2005 rating decision implemented the Board's award of a 10 percent rating for the Veteran's right elbow disorder, and assigned an effective date of September 5, 1990.  This was determined to be the date his claim for an increased rating was received, and the Veteran did not disagree; therefore, the Board's determination below will focus on whether from this date, his right elbow disorder warrants a rating in excess of 10 percent.

As noted, the Veteran's right elbow disorder is currently rated 10 percent disabling based on limitation of motion.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Limitation of elbow motion may also be rated under Codes 5206, 5207, 5208, and 5213.  Under Code 5206 (for limitation of forearm flexion), a 0 percent rating is warranted where flexion of the major extremity is limited to 110 degrees; a 10 percent rating is warranted where the flexion is limited to 100 degrees; and a 20 percent rating is warranted where flexion is limited to 90 degrees.  (Higher evaluations are available for greater limitation of motion.)  Under Code 5207 (for limitation of forearm extension), a 10 percent rating is warranted where extension is limited to either 45 degrees or 60 degrees; and a 20 percent rating is warranted where extension is limited to 75 degrees.  (Higher evaluations are available for greater limitation of motion.)  Under Code 5208, a 20 percent rating is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  This is the only rating available under this code.  Under Code 5213, a 10 percent rating is warranted for limitation of supination to 30 degrees or less; a 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter arch where the hand does not full pronation.  38 C.F.R. § 4.71a.

[For VA compensation purposes, normal flexion and extension of the elbow is from 0 degrees of extension to 145 degrees of flexion, forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.]

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's treatment records from Kirk U.S. Army Health Clinic (KUSAHC) show that in November 1990, he complained of pain mostly in his left arm but sometimes in his right arm too.  There was a question of whether the achiness was due to an overuse syndrome or to musculoskeletal activity.  On physical examination, mild tenderness was noted in the right elbow joint.  Muscle inflammation and joint irritation were assessed.  Approximately one week later, also in November 1990, the Veteran reported that his elbow was doing better.  

In October 1991, the Veteran was noted to have longstanding arthritis in his right elbow.  Although he had received injections for this disability in the past, which provided adequate relief, he was now beginning to feel pain in that area again.  On physical examination, there was full range of motion; pronation and supination were intact; and there was no crepitation, swelling, or effusion noted.  Tenderness to the radiohumeral joint with palpitation was noted.  Degenerative joint disease of the elbow was assessed.

On March 1992 VA examination, the Veteran complained of "minor aching discomfort in the right elbow" that was aggravated by activity, such as bowling, lifting heavy objects, or carrying items in the right hand.  He reported that he was receiving therapy for this problem, and that the elbow had swelled the prior month.  There was no swelling at the time of the VA examination.  Physical examination revealed full range of elbow motion, with no irregularity, limitation of motion, or particular pain on manipulation noted.  No obvious bursitis or similar enlargement was found, and there was no atrophy or weakness of the right arm as compared to the left.  History of bursitis of the right elbow, not found at present, was diagnosed.  

At the July 1993 DRO hearing, the Veteran testified that his right elbow disorder started hurting "mainly with weather changes" and stated that when the pain got really bad, he required physician-prescribed Motrin.  He also testified that he had "very limited motion" due to pain and demonstrated his pain thresholds by demonstrating how at approximately 20 degree flexion, he felt no pain, but felt pain if his arm was held straight out or at a bend.

On August 1993 VA examination, the Veteran was noted to have a multi-year history of pain in virtually every joint in his body, including the low back, shoulders, elbows, knees and ankles.  His pain was now constant and intensified by weather changes and activities, and eased by aspirin and Motrin.  Physical examination of both elbows showed normal appearance without deformity.  There was no swelling, heat, erythema or crepitus.  There was moderate diffuse tenderness but no Tinel's sign.  Range of motion revealed flexion to 140 degrees, extension to 0 degrees, pronation to 90 degrees, and supination to 85 degrees in both elbows.

On February 1997 VA examination, the Veteran complained of intermittent pain in the elbow, without swelling, which was intensified by working with computers, and eased by rest and Naprosyn as well as cortisone injections.  Physical examination of the right elbow showed no swelling, fluid, heat, erythema , tenderness, or crepitus.  The Veteran had normal grip and grasp, and normal fine and gross manipulation.  Range of motion testing showed flexion to 140 degrees, extension to 0 degrees, pronation to 90 degrees, and supination to 85 degrees.  Status post ligament damage in the right elbow was diagnosed.  The examiner stated that while he could not discount the Veteran's claims of chronic, constant pain with very frequent exacerbations, he could only comment on what he saw, which was an essentially normal examination.  An X-ray was requested and completed in March 1997; it revealed degenerative changes in the right elbow, considered mild relative to the Veteran's age.  There was no evidence of fracture, dislocation or other significant bone, joint or soft tissue abnormality.  In December 1997, the February 1997 VA examiner provided a supplemental statement to indicate that he had reviewed the Veteran's claims file prior to rendering his opinion.

An October 2001 treatment record from KUSAHC notes the Veteran's complaints of chronic and intermittent right arm/elbow pain.  Tennis elbow was assessed.

On December 2001 VA examination, physical examination of the Veteran's right elbow revealed full flexion to 150 degrees and extension to 0 degrees.  There was no significant pain, but there was some palpatory tenderness in the area of the epicondyle bursa on the lateral side.  The diagnosis was chronic tennis elbow, right side.  X-rays showed degenerative findings, considered mild relative to the Veteran's age.  There was no evidence of fracture, dislocation or other significant bone, joint or soft tissue abnormality.

On April 2005 VA examination, the Veteran complained of intermittent pain and swelling in the elbow, especially with activity.  He reported that his treating physicians had given him a diagnosis of bursitis, and that steroid injections had provided relief.  It was further noted that he worked as a computer information technical specialist and was due to retire soon.  On physical examination, the Veteran's right elbow showed no swelling, fluid, heat, erythema, tenderness, crepitus, or laxity.  There was no Tinel's sign.  Range of motion testing revealed flexion to 130 degrees, extension to 0 degrees, pronation to 90 degrees, and supination to 85 degrees.  There was no objective evidence of pain on movement.  He also had normal grip and grasp, and normal fine and gross manipulation.  The diagnosis was bursitis, right elbow.  The examiner also opined that there was no evidence of weakened movement, excess fatigability, or incoordination.  He indicated that there was no evidence that these problems or pain, decrease motion during exacerbations or with repetitive activity.  It was noted that there was no evidence of additional limitation of motion or functional impairment during flare-ups.  The Veteran did not use a brace, and had no history of surgery.  There was no ankylosis, and no evidence of pain on motion. Active and passive ranges of motion were identical. 

In a September 2009 statement, the Veteran indicated that his right elbow "work[ed] pretty good most of the time," but that sometimes he could not use it due to pain.  He stated that "usually the pain [was] minor" and that Naproxen would alleviate most of it.
On August 2011 VA (general) examination, the Veteran's musculoskeletal system, including his spine, knees, ankles, elbows, wrists, joints of hands and feet, was found to be normal.

On November 2011 VA examination, the Veteran was examined for lateral epicondylitis in the right elbow.  He reported occasional pain after lifting heavy weights and noted that he had not sought treatment for the right elbow in many years.  He also denied flare-ups impacting the function of his elbow.  On physical examination, the Veteran was noted to be right-hand dominant.  Range of motion testing revealed forward flexion to 145 degrees or greater, with no objective evidence of painful motion.  He unable to fully extend, with extension ending at 5 degrees.  The Veteran did not have additional limitation in range of motion of the right elbow following repetitive-use testing, nor were there any functional loss and/or functional impairment shown.  He did have localized tenderness or pain on palpation, but muscle strength on both flexion and extension was shown to be normal.  Ankylosis, flail joint, joint fracture, and impairment of supination or pronation were also not shown.  A March 2010 X-ray of the right elbow was reviewed; no degenerative changes were noted, and it was essentially normal.

Upon considering the evidence of record under the laws and regulations as set forth above, the Board concludes that at no time during the appeal period have symptoms of the Veteran's right elbow disorder warranted a rating in excess of 10 percent; hence, an increased rating is not warranted for any period of time under consideration.  Significantly, while treatment records and VA examination reports (from March 1992, August 1993, February 1997, December 2001, April 2005, and November 2011), as well as his hearing testimony note the Veteran's complaints of intermittent pain (particularly on aggravation), and observe that he has tenderness on palpation, the treatment records and examination reports show that throughout he has had an essentially normal range of motion in his right elbow.  This includes the April 2005 VA examination when flexion of the right forearm was noted to be slightly decreased at 130 degrees; the April 1993 and February 1997 VA examinations when flexion was 140 degrees; and the November 2011 VA examination when right forearm extension was noted to end at 5 degrees.  Although such findings represent some limitation of motion, they are far short of approximating  limitation of flexion to 90 degrees or limitation of extension to 75 degrees.  See 38 C.F.R. § 4.71a, Codes 5206 and 5207, respectively.  Furthermore, the Veteran is not shown to have additional limitation of motion, weakened movement, excess fatigability, incoordination, or lack of endurance during periods of flare-up or upon repetitive use.  See, e.g., April 2005 and November 2011 VA examinations.  Therefore, even when considering DeLuca criteria of functional impairment and viewed in a light most favorable to the Veteran, the evidence does not support a rating in excess of 10 percent under either Code 5206 or Code 5207.  As no limitation of supination or pronation has been shown, and the Veteran has not complained of such, an increased rating on that basis, under Code 5213, is not warranted.  Similarly, as ankylosis or other impairment of the elbow, such as flail joint, is not shown, Codes 5205, 5209 are not for application and, as the Veteran did not have flexion limited to 100 degrees and extension limited to 45 degrees, Code 5208 does not apply.  See 38 C.F.R. § 4.71.

In summary, a schedular rating in excess of 10 percent is not warranted for the Veteran's service-connected right elbow disorder under any applicable rating criteria. 

The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that the schedular criteria are inadequate to rate the Veteran's right elbow disorder, or that the disability picture presented is exceptional.  The symptoms and associated restrictions of function are fully encompassed by the schedular criteria, and factors such as marked interference with employment are not shown.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Notably, in a statement received in September 2009, the Veteran related that his right elbow worked well most of the time, and that it was only sometimes that the pain got so bad he could not use it.  Consequently, referral for extraschedular consideration is not warranted.

The matter of entitlement to a TDIU rating is addressed in the remand below.  



ORDER

A rating in excess of 10 percent for the Veteran's right elbow disorder is denied.


REMAND

Regarding the ratings assigned for the Veteran's low back disability, the Board notes that such matter has been pending since May 1991 (when the claim for increase was filed).  However, there are problems with evidentiary development and with procedure that must be resolved prior to final appellate review.

First, the medical evidence of record is insufficient to properly rate the low back disability.  In this regard, it is noteworthy that the criteria for rating disc disease were revised in September 2002, and the criteria for rating disabilities of the spine were again revised, effective in September 2003.  From their effective dates, the Veteran is entitled to consideration of the revised criteria.  As this claim arose when the prior criteria (those in effect prior to September 2002) were in effect, he is also entitled to consideration of those criteria.

In a March 2012 IHP, the Veteran's representative argued that the "evaluation of the back condition [was] deficient" because the AOJ did not give consideration to the neurological defects noted during the August 2010 VA examination ("in the form of mild to moderate loss of sensation to pin prick"), and stated that the general rating criteria for the spine provide for associated neurological abnormalities to be evaluated separately under the appropriate rating codes.  The Board notes, however, that the August 2010 VA examination found the Veteran's neurological system to be normal "with the exception of mild to moderate decrease in pin sensation of both hands to wrists and feet to ankles."  Diabetic neuropathy affecting all extremities of mild to moderate degree was diagnosed.  The diagnosis indicates that neurological deficiencies noted on August 2010 VA examination were attributed to the Veteran's diabetic neuropathy, and not his low back disorder.  Nevertheless, the Board observes that the record does include complaints from the Veteran regarding neurological symptoms which he attributes to his low back disorder.  For example, treatment records from Kirk U.S. Army Health Center show that in August 2001, the Veteran complained of low back pain with two weeks or right thigh numbness; symptoms included tingling, weakness, and pain.  Right leg pain with questionable sciatic symptoms was assessed.  In December 2001, he was referred for a neurosurgical consult after continued complaints of low back pain with abnormal MRI.  On neurosurgical consult at Walter Reed Army Medical Center in January 2002, it was the provider's impression that the Veteran suffered from intermittent low back pain with episodes of right thigh pain and numbness, which were not very symptomatic at the time.  On April 2005 VA examination, the Veteran also complained of low back pain with occasional radiation diffusely down the left lower extremity, associated with numbness of the left lower extremity.  However, the neurological examination was normal with the exception of mild to moderate decrease in pin sensation in the right hand and left leg in a nondermatomal distribution.

Based on the foregoing, there appear to be symptoms compatible with neuropathy and neurological findings appropriate to the site of the low back disorder; however, the record is inconclusive as to whether these symptoms are persistent or intermittent, and/or whether they are attributable to the low back or a co-existing unrelated condition.  Consequently, another VA examination for consideration of both past and present neurological complaints is indicated.

The Board also finds that another VA examination is necessary to properly assess the severity of the orthopedic manifestations Veteran's low back disorder.  Notably, on April 2005 VA examination, forward flexion of the lumbosacral spine was to 85 degrees.  On August 2010 VA examination, it was only to 20 degrees (and the Veteran was awarded an increased rating based on such finding).  However, he on another more recent VA examination in August 2011, forward flexion of the lumbosacral spine was to 80 degrees.  Consequently, there is conflicting evidence regarding the current status of the low back.  The Board observes that in Hart v. Mansfield, 21 Vet App 505 (2007), the Court held that "staged" ratings may be appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  The "stages" of the Veteran's low back disability are not clearly defined, and require further development.

Regarding a procedural aspect of the Veteran's claim for an increased rating for his low back disorder, as was noted in the Introduction, the rating for this disability was increased from 10 percent to 40 percent, effective August 5, 2010, by an August 2011 rating decision.  He has expressed disagreement with the ratings assigned for both periods under appeal (to include the effective date assigned for the increased rating).  As the maximum rating provided by regulation has not been assigned for either stage, both stages remain on appeal and the RO/ AOJ was required to issue a SSOC in the matter prior to re-certifying the claim to the Board; this has not been done.  Notably, a close review of the record found that the Veteran underwent additional VA examinations in August 2011, subsequent to the August 2011 rating decision, and the findings reported included information relevant to the matter on appeal.  See August 23, 2011 and August 29, 2011 VA examinations reports.  Under 38 C.F.R. § 19.37, evidence received by the AOJ prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless the additional evidence is duplicative of evidence previously considered or not relevant to the issue on appeal.  

Finally, as noted above, in September 2009 correspondence the Veteran raised the matter of entitlement to a TDIU rating (he alleged he stopped working due to his service connected low back disability).  Under Rice, 22 Vet. App, 447 (2009), the claim for TDIU becomes part and parcel of his claim for an increased rating for a low back disability, and must be developed and adjudicated (for which the Veteran's co-operation is necessary).

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected low back disability.  The Veteran's claims folder (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for a thorough assessment of the disability must be completed.  The examiner must be provided copies of both the previous (in effect prior to September 23, 2002, and in effect from September 23, 2002 through September 25, 2003) and the revised (effective September 26, 2003) criteria for rating disabilities of the spine, and the findings reported must be sufficiently detailed to allow for consideration of all prior and revised criteria. 

a) The examiner should describe the current state of the Veteran's thoracolumbar spine, including the presence or absence of ankylosis and, if present, the degree thereof and whether it is at a favorable or unfavorable angle.  The examiner should undertake range of motion testing, noting the exact measurements for forward flexion, extension, lateral flexion, lateral rotation, and specifically identifying any additional limitation due to pain, fatigue, weakness, or incoordination.  If feasible, these determinations should be expressed in terms of additional degrees of limitation of motion due to such factors.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation on repeated use or during flare-ups.  If this is not possible, the examiner should so state (with explanation of rationale). 

b) The examiner must specifically indicate whether the Veteran's thoracolumbar spine disability has resulted in any incapacitating episodes (periods of acute signs and symptoms of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician), and, if so, indicate the duration of such episodes in terms of number of weeks over 12 month periods, and the basis for such finding. 

c) The examiner should specifically identify any objective neurological abnormalities due to the service-connected low back disorder, and describe the nature and severity of the neurological manifestations (and associated impairment of function).. 

d) The examiner must specifically comment on the extent to which the service-connected low back disorder would impact on employment.  The examiner should provide opinions expressing (i) The types of functions that would be impaired by the disability; (ii) The types of employment that would be precluded by/or inconsistent with the symptoms associated with the disability; and (iii) Whether the nature and severity of the Veteran's service-connected low back disorder was such that he would be incapable of maintaining sedentary employment.

The examiner must explain the rationale for all opinions given (and if any opinion sought cannot be offered, explain why that is so).

2.  The RO should provide the Veteran appropriate notice for a TDIU claim, and provide him the form for applying for such benefit.  If he responds, the RO should fully develop and adjudicate the matter (as it is part and parcel of his increased rating for low back disability claim, but requires action on his part).  He should be advised that such matter will only be further before the Board if he files a notice of disagreement with a denial of such claim, and then a substantive appeal after a SOC is issued. 

3. 	The RO should then review the claims file (to specifically include an initial review of all evidence added to the record since the August 2011 rating decision) and then re-adjudicate the claim for increases in the ratings for low back disability (to include consideration of the possibility of any additional "staged ratings" in accordance with Hart, supra, as indicated).  If the claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


